DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 02/02/2022 is acknowledged.
3.	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	“providing a substrate on which an underlying layer to be etched and an extreme ultraviolet (EUV) mask are formed; 
	….
	the predetermined rate is determined such that resulting etching of the EUV mask is substantially offset by resulting deposition during the performing the balanced plasma process (emphasis added).
	It is noted that the applicants fail to explicitly disclose that the EUV mask is etched in claim 1.  Therefore, the phrase “that resulting etching of the EUV mask” is indefinite because it is unclear from the claim which specific step that the EUV mask was etched (i.e. does the EUV mask is etched during “exposing the substrate to a plasma process gas” ? or does the EUV mask is etched during “performing a balance process on the substrate” ?.
The term “substantially offset” (emphasis added) in claim 1 is a relative term which renders the claim indefinite. The term “substantially offset” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim what the different between etching amount and deposition amount that applicants consider as “substantially offset”. 
	In lines 1-2 of claim 5, the phrase Local Critical Dimension Uniformity (LCDU (3σ)) (emphasis added) is indefinite because it is unclear from the claim what the symbol “3σ” means.  Further, it is unclear whether the symbol “3σ” is required or not because it is inside a parenthesis symbol.
(3σ)” (emphasis added) is indefinite because it is unclear from the claim what the symbol “3σ” means.  Further, it is unclear whether the symbol “3σ” is required or not because it is inside a parenthesis symbol.
	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.
	In lines 1-2 of claim 12, the phrase Local Critical Dimension Uniformity (LCDU (3σ)) (emphasis added) is indefinite because it is unclear from the claim what the symbol “3σ” means.  Further, it is unclear whether the symbol “3σ” is required or not because it is inside a parenthesis symbol.
In lines 4 of claim 12, the phrase “LCDU (3σ)” (emphasis added) is indefinite because it is unclear from the claim what the symbol “3σ” means.  Further, it is unclear whether the symbol “3σ” is required or not because it is inside a parenthesis symbol.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-3, 5-10, 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,886,136 B2 in view of Wise et al. (US 2016/0379824 A1).

As to claims 2 and 9, US Patent No. 10,886,136 disclose etching the underlying layer after exposing (See claims 1 and 12 of US 10,886.136)
As to claim 3 and 10, US Patent No. 10,886,136 disclose the exposing (i.e. deposition) and the etching the underlying layer are performing in the same plasma chamber (See claim 11).
As to claim 5 and 12, Wise discloses wherein a Local Critical Dimension Uniformity (LCDU (3σ)) of the EUV mask after the balanced plasma process (i.e. deposition) and etching of the underlying layer is smaller than a LCDU (3σ) of the EUV mask after formation of the EUV mask but before execution of the balanced plasma process (See Fig 8, Fig 9).
As to claims 6 and 13, US Patent No. 10,886,136 discloses the process gas include at least one CxHy or CxHyFz and at least one of N2 (See claims 1, 8, 9, 12 of US 10,886,136).  Claims in US Patent No. 10,886,136 fail to explicitly disclose the gas include CH4.  Wise teaches to use CH4 gas to passive resist polymer or non-polymer resists (See paragraph 0044, 0047).  It would 4 gas because equivalent and substitution of one for the other would produce an expected result.  
As to claims 7, 14, US Patent No. 10,886,136 discloses forming a protective after the exposing (See claims 3, 12).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
11.	Claims 1-3, 5-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2005/0136682 A1)  in view of Wise et al. (US 2016/0379824 A1).
As to claim 1, Hudson discloses a method for processing a substrate, comprising: 
providing a substrate on which an underlying layer (208) to be etched and an extreme ultraviolet mask (404) are formed (See Fig 4A, paragraph 0035, 0056); 
exposing the substrate to a plasma generated from a process gas supplied at a predetermined rate (Fig 3, Fig 4; 
and performing a balanced plasma process on the substrate with the plasma generated from the process gas, the process gas containing at least one gas selected from CH3F, CH2F2, C2H5F, C3H7F, C2H3F, CH4, C2H4, C2H6, C2H2,  and at least one of O2 (See paragraph 0042, 0084; read on applicant’s limitation CXHyFZ where (i) x is a natural number not less than one, y is a natural number not less than one, and z is zero or a natural number not less than one, or (ii) X is a natural number not less than one, y is zero or a natural number not less than one, and z is a natural number not less than one, wherein
the predetermined rate is determined such that resulting etching of the EUV mask is substantially offset by resulting deposition during the performing the balanced plasma process (See 3, Fig 4A-4F; Note: plurality of protection layer formation (316) and etch cycle (320) substantially offset each other).

Regarding to claim 2, Hudson discloses etching the underlying layer (408) after the exposing (Fig 4A-4F).
Regarding to claim 3, Hudson discloses the exposing and the etching of the underlaying layer are performed in the same plasma chamber (Fig 3, Fig 5).
As to claim 5, Hudson fails to disclose wherein a Local Critical Dimension Uniformity (LCDU (3σ)) of the EUV mask after the balanced plasma process (i.e. deposition) and etching of the underlying layer is smaller than a LCDU (3σ) of the EUV mask after formation of the EUV mask but before execution of the balanced plasma process.  Wise discloses wherein a Local Critical Dimension Uniformity (LCDU (3σ)) of the EUV mask after the balanced plasma process (i.e. deposition) and etching of the underlying layer is smaller than a LCDU (3σ) of the EUV mask after formation of the EUV mask but before execution of the balanced plasma process (See Fig 8, Fig 9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hudson in view of Wise by having Local Critical Dimension Uniformity (LCDU (3σ)) of the EUV mask after the balanced plasma process (i.e. 
As to claim 6, Hudson discloses the process gas includes CH4 (paragraph 0042, 0049).  Wise teaches the process gas includes CH4 and N2 (paragraph 0071; Wise’s claims 8-9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hudson in view of Wise by using a process gas include CH4 and N2 because it helps to smooth the etched feature (abstract, paragraph 0003).
As to claim 7, Hudson discloses forming a protective film after exposing (See Fig 3, step 316).

As to claim 8, Hudson discloses a method for processing a substrate, comprising: 
providing a substrate on which an underlying layer (208) to be etched and an extreme ultraviolet mask (404) are formed (See Fig 4A, paragraph 0035, 0056); 
performing a balanced plasma process on the EUV mask to suppress a CD shrinkage of the EUV mask (Note: the protective layer formation suppress a CD shrinkage of the EUV mask 404), an effect of the balanced plasma process being deposition and etching of the EUV mask in a common step, the balanced plasma process comprising supplying a process gas that includes a deposition gas and an etching gas, wherein the deposition gas containing at least one gas selected from CH3F, CH2F2, C2H5F, C3H7F, C2H3F, CH4, C2H4, C2H6, C2H2,  (See paragraph 0042, 0084) (read on applicant’s limitation CxHyFz, where 25 (i) x is a natural number not less than one, y is a natural number not less than one, and z is zero or a natural number not less than 
the etching gas containing at least one of O2 (paragraph 0084); 
generating a plasma from the process gas; and exposing the substrate to the plasma.
As to claim 8, Hudson fails to disclose that the balance plasma is performed to improve a local CD uniformity (LCDU).  However, Hudson clearly teaches to perform a balance plasma process.  Wise teaches the balance plasma is performed to improve a local CD uniformity (LCDU)  (See paragraph 0003-0010; 0023-0027, 0029, 0040-0041, Fig 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hudson in view of Wise by performing the balance plasma process improve a local CD uniformity (LCDU) because it helps to smooth the etched feature (abstract, paragraph 0003).
Regarding to claim 9, Hudson discloses etching the underlying layer (408) after the exposing (Fig 4A-4F).
Regarding to claim 10, Hudson discloses the exposing and the etching of the underlaying layer are performed in the same plasma chamber (Fig 3, Fig 5).
As to claim 12, Hudson fails to disclose wherein a Local Critical Dimension Uniformity (LCDU (3σ)) of the EUV mask after the balanced plasma process (i.e. deposition) and etching of the underlying layer is smaller than a LCDU (3σ) of the EUV mask after formation of the EUV mask but before execution of the balanced plasma process.  Wise discloses wherein a Local Critical Dimension Uniformity (LCDU (3σ)) of the EUV mask after the balanced plasma process (i.e. deposition) and etching of the underlying layer is smaller than a LCDU (3σ) of the EUV mask 
As to claim 13, Hudson discloses the process gas includes CH4 (paragraph 0042, 0049).  Wise teaches the process gas includes CH4 and N2 (paragraph 0071; Wise’s claims 8-9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hudson in view of Wise by using a process gas include CH4 and N2 because it helps to smooth the etched feature (abstract, paragraph 0003).
As to claim 14, Hudson discloses forming a protective film after exposing (See Fig 3, step 316).

12.	Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2005/0136682 A1) and  as applied to claims 1-3, 8-10 above, and further in view of Ji et al. (US 2007/0026677 A1).
As to claims 4 and 11, Hudson and Wise fail to disclose the exposing and the etching the underlying layer are performed in different plasma chamber.  However, Hudson clearly teaches that the exposing and etching the underlying are performed under different steps with different process conditions (See Fig 3, paragraph 0013-0014).  Ji discloses the exposing and the 

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713